 INTERNATIONAL WOODWORKERS OF AMERICA,AFL-CIO189APPENDIXNOTICE TOALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTdiscourage membership of our employees,or any applicants foremployment,in Amalgamated Clothing Workersof America, AFL-CIO, or inany other labor organization,by refusing,to hire any applicant for employmentor by discriminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOTin any like or related manner interfere with,restrain,or coerceemployees or applicants for employment in the exercise of their rights to self-organization,to join,or assist the aforesaidUnion,or any other labor organiza-tion,to bargaincollectivelythrough representatives of their own choosing, and,to engage in other concerted activitiesfor, thepurpose of collective bargainingor other mutual aid or protection,as guaranteed in Section7 of the Act, or torefrain from any or all of such activities.WE WILL offerto the individuals named below employment at the same orsubstantially equivalent positionsat which they would havebeen employed hadtheynot been discriminated'against,without prejudice to any seniorityor otherrights and privilegestheymight have acquired,in the manner set forth in thesection of the Trial Examiner's IntermediateReportentitled"The Remedy":Emma RoebuckEvelyn BowenDolly RackleyHugh H. BowenJohnnie CarterVerbie GrantLouise HickmanMabel FavelaGenevaJordanTrilby Nadeen GosaMae GosaMary BanksKatie ScottMaxine CovinWE WILL makewhole the above-named persons and Mary Jordan for anyloss of paysuffered byreason of the discrimination against them,in the mannerrecommendedby the Trial Examiner.Our employeesare free to become, remain,or refrain from becoming or remainingmembersof theAmalgamatedClothingWorkers of America, AFL-CIO, or anyother labor organization.T.I.L. SPORTSWEAR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.InternationalWoodworkers of America,AFL-CIOandCentralVeneer,Incorporated.Case No. 25-CB-396.April 21, 1961DECISION AND ORDEROn December 20, 1960, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding-that the Respondent had engaged in certain unfair labor practices butrecommending that the complaint be dismissed, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ent and the General Counsel filed exceptions to the Intermediate Re-port together with supporting briefs.'131 NLRB No. 29. .OF NATIONAL LABOR RELATIONS' BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no. prejudicial error was committed.Themediate Report, the exceptions, the briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-'dations of the Trial Examiner.We disagree with the conclusion of our dissenting colleague thatStringer was not-acting as an agent of the Respondent'in connectionwith the matters involved in this proceeding.As set forth in the. Intermediate Report, Gorman, who was clearlyan agent of the Respondent, instructed Stringer in the procedure tobe followed if the employees of Central wished to be represented byRespondent; arranged to furnish Stringer with authorization cardsfor that purpose; and utilized the signed authorization cards whichStringer had procured in support of a petition which he filed with theBoard on behalf of Respondent. Stringer was not a rank-and-fileemployee of Central and not an official of the Respondent, and he was,as to the employees of Central, an outsider.As such he had beenapproached by them "to find out how to form themselves into a union,"and he had volunteered to organize them on behalf of Respondent.The role of Stringer was apparent to the Respondent.In these circumstances we conclude that when Respondent, actingthrough Gorman, accepted his offer, instructed him in the proceduresto be followed, procured the cards for him, and accepted the fruits ofhis efforts by filing a petition based on the signed cards he secured, itmade him its agent for the purpose of organizing Central's employees.It is immaterial that Gorman did not "instruct" Stringer that he wasto organize Central's employees, as Gorman must have known thatsuch was Stringer's sole purpose in securing the authorization cards.We find, accordingly, that Respondent was responsible for Stringer'sconduct in furtherance of that organizational purpose, whether or notthat specific conduct was authorized or ratified.'Although we have found that Respondent has engaged in unfairlabor practices, we agree with the Trial Examiner that a remedialorder is not warranted, and shall therefore dismiss the complaint.[The Board dismissed the complaint.]MEMBER FANNING, dissenting :I am unable to find on the record before me that the General Counselhas sustained the burden of proving that Stringer was acting as anagent for the Respondent.1SeeInternational Brotherhood of Teamsters(The Lane Construction Corporation),111 NLRB 952, in which the Board held that the Union was responsible for the conductof a rank-and-file employee when the Union knew that employee was acting as a stewardand accepted the fruits of his activities as a steward. INTERNATIONAL WOODWORKERS OF AMERICA, 'AFL-CIO191The facts relating to Stringer's alleged agency relationship are notseriously in dispute and are as follows :On March 18, 1960, Walter Gorman, a service representative of theRespondent for an area which includes Indiana, attended a meetingof Hoosier Veneer Company employees to discuss a pending collective-bargaining agreement.During this meeting, Stringer, an employee ofHoosier and a rank-and-file union member, approached Gorman andEverett Doss, president of the local union, and said that employees ofCentral had indicated to him that they wished "to find out how toform themselves into a union."Gorman explained to Stringer thatthe employees would have to sign authorization cards and that a peti-tion would have to be filed with the Board. Stringer then asked ifGorman had any such cards. The latter answered in the negative,but promised to send some when he returned to his office. At this pointDoss said that he had some cards left over from another organizationalcampaign and gave them to Stringer. Gorman agreed to file a petitionwith the Board if signed membership cards were sent to him.Neither Gorman nor Doss informed Stringer that he was to obtainthe cards and take them to or sign up Central's employees; neithergave him instructions as to what he was to say to employees; neithertold him that he was a representative of the Respondent; neitherpromised him any reward for obtaining signed cards.Gorman didtell Stringer that when the cards were signed they were to be turnedover to Doss who would send them to Gorman.Stringer obtained most of the signatures on the membership cardssigned by employees of Central.He gave the cards to Doss who sentthem to Gorman. The latter filed a representation petition with theBoard together with 22 signed membership cards.The burden of proof was on the General Counsel to prove the exist-ence of the agency relationship between the Respondent and Stringer?Agency is a contractual relationship, deriving from the mutual con-sent of principal and agent that the agent shall act for the principal?In the present case, the evidence falls short of establishing that, bywords or conduct, the Respondent and Stringer intended to create anagency relationship. Stringer was a rank-and-file union member. Sofar as appears, he had never held any union office and had never en-gaged in an organizational campaign.He sought organizational in-formation from Gorman about another shop at the request of Central'semployees.Gorman gave him that information.However, Gormandid not instruct him that he was to organize such employees. "At thatT International Longshoremen'sand Warehousemen'sUnion,01.0. (Sunset Line andTwine Company),79NLRB 1487, 1508.s Ibid"An agency relation exists only if there has been a manifestation by the prin-cipal to the agent that the agent may act on his account, and consent by the agent so toact."Restatement,Agency(2d) § 15(1958). 192DECISIONS OF NATIONAL. LABOR' RELATIONSBOARD,time," according to Gorman, he "had no indication that Stringerwould get the cards signed or would, have anything to do withsigningthe cards., ., . ."The Respondent did not furnish Stringer with anypropaganda material.No representative of the Respondent partici-pated with Stringer in obtaining signed membership cards from Cen-tral's employees, nor engaged in conduct vis-a-vis Central's employeeswhich could lead them to believe that Stringer was acting as agentof the Respondent.4Neither did' Gorman's conduct in accepting the,signed membership cards and filing them together with a representa-tion petition constitute ratification of Stringer's conduct. "Ratifica-tion is the affirmance by a person of a prior act which did not bindhim but which was done or professedly done on his account, wherebythe act, as to some or all persons, is given effect as if originally au-thorized by him." s The mere clerical act of filing the representationpetition together with the authorization cards cannot be consideredaffirmance of Stringer's conductso asto constitute legal ratificationthereof.I would therefore dismiss the complaint on the ground that theGeneral Counsel failed to establish that Stringer was an agent of theRespondent.CHAIRMAN MOCULLOCHand M mBER BROWN took no. part in theconsideration of the above Decision and Order.4The General Counsel relies principally onThe Eclipse Lumber Company, Inc,95NLRB 464 472 to support his contention that Stringer was an agent of the RespondentUnionInEclipse,the Board held that a union was responsible for the conduct of aunion member who, while canvassing delinquent members to collect back dues, said thatfailure to pay such dues would lead to their discharge under a union-security contract,where the alleged agent had been furnished by the union with a list of delinquent mem-bers and was authorized to collect the back dues, had formerly been a full-time paidspecial organizer for the union, and his threats followed the pattern of similar threatsby the union's secretary-treasurer and business agent.The Board concluded from thesefacts that the alleged agent had apparent authority to represent the union and that theemployees had reasonable cause to believe that the collector had the authority to repre-sent the union in this matter. In the present case, there is no such holding out ofStringer by the Respondent Union.There is therefore no adequate basis for findingagency responsibility on the theory of apparent authority.6Restatement, Agency (2d) § 82 (1958).INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Indianapolis, Indiana, on June 27, 1960, and October 31, 1960.The issues litigated were whether William J. Stringer was an agent of InternationalWoodworkers of America, AFL-CIO, sometimes referred to herein as IWA or asRespondent, at the times that said Stringer engaged in certain conduct specified andcomplained of in the complaint in this matter and whether Respondent by virtue ofStringer's conduct violated Section 8(b),(1) (A) of the National Labor RelationsAct, as amended, herein called the Act or the Statute.The General Counsel andthe Respondent filed well-prepared briefs which the Trial Examinerconsidered inpreparing this Report.Upon the entire record and observations of witnesses, the Trial Examiner makesthe following: INTERNATIONAL WOODWORKERS OF AMERICA,AFL-CIO193FINDINGS AND' CONCLUSIONSI:THE BUSINESS INVOLVED,Central, Veneer,, Incorporated,an Indiana corporation with,its place of business'in Indianapolis,Indiana, engages in the manufacture,sale, and distribution of woodveneer and related products.In the course and conduct of its business CentralVeneer, Incorporated,ships,annually from its Indianapolis,,Indiana, plant productsvalued,in excess of $50,000 to points located,outside the State of Indiana.CentralVeneer,,Incorporated,at: all times material, hereto, has been, and is now,engaged in commerce within the, meaning of Section2(6) and (7) of the Act.II. THE LABOR,ORGANIZATION INVOLVEDInternationalWoodworkers of America,AFL-CIO,, is,and at all times mate-rial hereinhas been,a labor organization'within the meaning of Section 2(5) ofthe'Act.M. FACTS AND CONCLUSIONS CONCERNING THE ISSUES IN, DISPUTEOn March 18, 1960,, employees of the Hoosier Veneer Company of Indianap-olis, Indiana,held a union meeting todiscuss a proposed collective-bargainingagreementbetween their employer andone of thelocals of the International Wood-workers of America, AFL-CIO (Local 5197).Among those participating in thismeeting wereWalter Gorman, a service representative of the International Union,Everett Doss, president of Local 5197,, and William J. Stringer, an employee ofHoosier and a rank-and-file member of the Local.Immediately after themeeting ontheHoosier contract, Gorman, Doss, andStringer engaged in discussion concerningorganizationof employees of CentralVeneer, Incorporated,also in Indianapolis.Prior to this discussion Stringer and hisuncle,an employee of Central with whom Stringer lived, considered the advantagestoCentral's employees of representation through a union, and various personsattending meetings of Local 5197, including Stringer, considered organizing, the un-organized concerns in the area, including Central.The upshot of these discussionswas that Stringer on March 18, 1960, inquired of Gorman the appropriate procedurefor organizing the employees of Central.The exact words used in this conversationwere reported with some variation by the three participants (Gorman, Doss, andStringer) but the gist of the conversation was as follows: After the meeting of theLocal had ended and while Hoosier's employees were standing around talking,Stringer inquired of Gorman the procedure for organizing the employees of Centraland was told (by Gorman) that the usual procedure was for employees to signauthorization cards and then using these' cards to obtain a National Labor RelationsBoard election.Gorman indicated further that if the employees of Central signedauthorization cards and the cards were turned' over to him, he would initiate theBoard proceeding but that he did not have blank cards with him.At that pointDoss, who. was standing close by, offered to bringsomecards to work the followingMonday to give to Stringer, which he did.As this meeting ended the three par-ticipants (Gorman, Doss, and Stringer) had, an understanding thatDosswould supplyStringer with blank authorization cards which Stringer would return to Doss whenexecuted, that Doss.would'send the signed cards to Gorman who would then file a peti-tion for certification of representatives and submit the cards to the National LaborRelations Board.This procedure was followed. See Case No. 25-RC-1821.After getting the cards from Doss, Stringer approached the employees of Centraland sought their signatures upon the cards. In his efforts to obtain.signatures,Stringer was aided by one other person selected by him.These were the only peoplewho solicited signatures from employees of Central.Respondent did not giveStringer instructions or otherwiseaid him inhis efforts among employees of Cen-tral, except as previously noted, and Stringer was not paid or reimbursed for hisefforts.He did not have a button, card, or pin designating him as a representativeof the TWA and he was never expressly made such a representative. Stringer tookcomplete charge of the efforts to obtain signatures and actedin hisown uncontrolleddiscretion.Except for the conversation of March 18, 1960 (noted above), and thefact that the procedure followed coincided with the procedure established. Respond-ent was. not aware of Stringer's activity among Central's employees and it was notaware that Stringer had engaged in the conduct which constitutes the basis for thiscase until the opening of the hearing herein on June 27, 1960.On substantially the same facts as those noted above, the Trial Examiner at theconclusion of the General Counsel's case-in-chief (that portion of the General599198-62-vol. 131-14 194DECISIONSOF NATIONALLABOR RELATIONS, BOARDCounsel's case dealing with this issue-no evidence bearing upon the merits hadbeen received at this point),granted Respondent'smotion to dismiss the complainton the ground that the General Counsel had not madea prima facieshowing thatStringer was an agent of International Woodworkers of America,AFL-CIO (Re-spondent herein).Thereafter,on July 20, 1960,theGeneral Counsel filed a,re-quest for review of the dismissal and the-Board, on September 14, 1960, grantedsaid request and ordered"a further hearing...for the purpose of completing thetrial of the issues involved in the proceeding."Further hearing,in accordance withthe Board'sorder, was held on October 31, 1960,but, as inferred above;no-facts,substantially different from those already in the record concerning agency wereadduced.In the light of the foregoing,especially the Board's action noted immedi-ately above,the Trial Examiner rejects Respondent's contention that this case shouldbe dismissed because of failure to establish agency.As noted above, Stringer approached employees of Central and sought their sig-natures upon IWA authorization cards.He obtained 18 or 19 signatures and it is.alleged that in-two instances he exceeded the permissible and engaged in conduct,giving rise to the unfair labor practice allegations involved herein.Among the employees with whom Stringer discussed union membership wereWilliam Hicks and Wendell Lee Hicks,brothers who were production employees atCentral.The two Hickses signed IWA cards on March 21 or 22, 1960.1William Hicks testified that Stringer approached him identifying himself as being,"from[or with] the Woodworkers Union" and solicited his signature to the cardand that he(William Hicks) then-asked if Bill Lucas signed.He said,"No.Bill hadn't signed."I asked himwhat would happen if Bill didn't sign.He said,"If the Union got in he'd haveto sign or get another job."TRIAL EXAMINER:Was anything else said,do you remember?The WITNESS:No, sir.By Mr.FISHER:Q. Do you recall anything else that was said?A. No, sir.After prodding by the General Counsel, William Hicks answered"yes" to the ques-tion, "Did Mr.Stringer say they'll [other employees of Central]have to find anotherjob that they cannot work there with the Union there unless they belong?"Laterin his testimony William Hicks testified Stringer told him"if the Union got in they'd[other employees of Central]have to either sign or get another job." Still laterhe testified Stringer said"if the Union gets in the ones that don't sign now will haveto sign them later or get another job."Immediately following the aforementioned conversation and the signing of thecard by William Hicks,he volunteered to drive Stringer to Wendell Lee Hicks'house.Stringer accepted the invitation.Upon arrival at Wendell Lee Hicks' house, Wil-liam Hicks introduced Stringer as being with the "Woodworkers Union"and Stringerthen successfully solicitedWendell Lee Hicks' signature.According to WilliamHicks, Stringer told his brother(Wendell)"you might as well sign now, you'llhaveto sign later or find another job."Although originally saying that Stringer did nottell his brother that other employees would either have to sign or get another job,William Hicks finally remembered that such a statement was made to his brother.Wendell Hicks,during direct examination,testified:Jackie[Stringer] showed me an application card for membership with theInternationalWoodworkers of America and he said he had 17 or 18 mensigned for the Union and that he only needed one over half to put the Union1 The cards read as follows :Application for membership in InternationalWoodworkers of America,affiliatedwith the Congress of Industrial Organization and Canadian Congress of Labour.Name(print) ----------------------Book No-------------------------Home address----------------------Date of Birth_____________________Employed at-----------------------S.S.No--------------------------Starting date______________________Local No_________________________Ihereby request and accept membership in the International Woodworkers ofAmerica and of my own free will hereby authorize the IW of A to act for me as thecollective bargaining agency in all matters pertaining to rates of pay, wages, hoursof employment or other conditions of employment. INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO195in and that he already had one over.'half of :the employeessigned.He saidyou "nightjust as,soon signhow- because if the Uniongoes in,after the Uniongoesin, you'll have to sign or get another job.On, cross-examinationWendell Hicks testified thatStringer said,"You will have tosign now orsign lateranyway because after the Union goes in there won't be anyplace for [you] if you don't sign" or words to that effect.Stringer testified that when he approached. Central's employees he identified him-self as an employee of Hoosier and offered the employees the cards telling themthat if they signed the cards they would be forwarded to the Respondent (Gorman,via Doss) who wouldin turn usethem in seeking an election among Central's em-ployees.He denied that he ever told anybody he was "a representative of the Wood-workers Union" or that he was "from theInternationalWoodworkers Union."Stringer denied tellingWilliam Hicks that "if Bill Lucas didn't join the Union thatwhen the Unioncame in he'd lose hisjob," deniedtellingWilliam Hicks "anybodywould lose their job when theunion came in," deniedtellingWilliam Hicks "he,William Hicks, would lose his job if the Union came in and he didn't sign a card,"and denied saying anything to William Hicks whatsoever "about anybody losing hisjob if he didn't join up with the Union." Stringer denied telling Wendell Hicks that"he might as well sign or if he didn't when the Union came in he'd be out lookingfor another job," and denied telling Wendell Hicks that "he or anybody else wouldlose his job depending upon his union membership or non-membership."The Trial Examiner has little or no doubt that Stringer by his actions, if indeednot by his words, gavean impressionthat he wasorganizingCentral employees onbehalf of the Respondent.While the matter is not free from doubt, the Trial Ex-amineralso believes and finds that Stringer impressed upon the two Hickses that ifthey did not sign the cards,their jobs were in jeopardy. In making these credibleresolutions the Trial Examiner has considered the demeanor of the witnesses, theirapparentagesand backgrounds, the printed record herein, likely probabilities, andthe briefs filed in this matter.Holding, as the Trial Examiner does, that Stringer was an agent of the Respondentand that whileactingas such agent he engaged in conduct proscribed by the Act,a questionarises asto whether in the instant matter it is appropriate to recommenddismissal of the complaint rather thanissuanceof the usual cease-and-desist order.Such issue arises because the conduct involved was by a minor official (an underlinghaving limited authority-seeN.L.R.B. v. Whittier Mills Company, et al.,111 F. 2d474, 479 (C.A. 5) ), because only by inference can the conduct complained of beconstrued to be representative of Respondent's policy 2 and because the GeneralCounsel's announcedreasonfor processing thiscase(which the General Counseldescribed as involving "two incidents of isolated threats") is to protect the Board'selection process, although the General Counsel "is not askinganything with regardto the RC" case.Under the circumstancesmentionedabove, the Trial Examinerbelieves and finds that the findings and conclusions made in this report concerningthe disputed matters are adequate to accomplish the purposes of the Statute 3 andthat it is appropriate herein to recommenddismissalof the complaint.SeeTheGreat Atlantic & Pacific Tea Company, Inc.,129 NLRB 757.ULTIMATE .FINDINGS AND CONCLUSIONSIn summary,the Trial Examiner finds and concludes:1.The evidenceadduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2. InternationalWoodworkersof America,AFL-CIO,isa labor organizationwithin the meaning ofthe Act.3.At the timesmaterial hereinWilliam J.Stringer was acting as an agent ofInternationalWoodworkersof America,AFL-CIO.Such inference arises from the acts themselves and fromthe fact thatRespondentrelied upon the cards to support Its position in the RC case.However,such an inferenceismaterially weakened In the light of the fact that Respondent was not aware of theproscribed conduct when it relied upon the cards.a Including the General Counsel's desire to protect the Board's election process.Pre-sumably, the General Counsel will endeavor to bring the matters set forth in this reportto the Board's attention in the RC case via an appropriate procedure in the RC proceed-ing.The absence of a cease-and-desist order will not materially lessen the weight whichthe Board might otherwise give to this report in an RC case. 196DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The evidence adduced herein establishes that International Woodworkers ofAmerica,AFL-CIO, throughits agent,William J. Stringer,violated Section 8(b)(1) (A) of the Act.5.The incidents involved herein are not so convictive of a fixed determinationon the part of Respondent to deprive employees of rights secured by the Act as tojustify a belief thatthe Act'spreventive purposes will or may be thwarted unlessan order to cease and desist from such acts be recommended or issued.[Recommendations omitted from publication.]Lion Brand,Inc.andInternational Union of Electrical,Radio,and Machine Workers, District3,AFL-CIO.1Case No. 3-RC-2344.April 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Galvin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record, the Board finds :1.Recently, upon a stipulated settlement, the Board asserted juris-diction over the Employer and entered a Decision and Order datedJune 13, 1960, in Case No. 2-CA-6768,L. ai B. Products Corp., LionBrand, Inc.(not published in NLRB volumes). In the absence ofany change in the Employer's operation since that time, we find thatthe Employer is engaged in commerce within the meaning of the Act.'2.The labor organizations named below claim to represent certainemployees of the Employer.'1The name of the Petitioner appears as corrected at the hearing.2 The Intervenor and counsel for L.&B. Products contended at the hearing that thehearing officer erred in granting the motion to amend the petition to reflect a change inthe name of the Employer from L. & B. Products to Lion Brand,Inc., for the reason thatLion Brand,Inc., is a different corporation which did not receive notice of these pro-ceedings.The face of the petition clearly indicates in all other respects that Lion Brand,Inc., Is the Employer herein.For example,as described in the petition,the employeesinvolved and the plant identified could only be those of Lion Brand, Inc., at the Stottvillelocation.The record shows that Joseph Zelinger,the general manager of Lion Brand,Inc., at its Stottville plant, received a copy of the petition and notice of these representa-tion proceedings.Moreover,there appears to be a close relationship of management andbusiness interests between the two corporations.After the amendment to the petition,counsel who had appeared for L. & B. Products participated in the proceeding and madecontentions with respect to the interests of Lion Brand,Inc.Under these circumstances,Lion Brand, Inc., cannot properly plead surprise,and the amendment of the petition withrespect to the Employer's name was,as we find, merely the correction of a formal defectin the petition and was not prejudicial to the Employer.Accordingly,the motion to dis-miss the petition is denied.S AvcoManufacturing Corporation,Appliance and Electronics Division,107 NLRB 295.6 Stottville Independent Union,Inc., intervened on a basis of its contractual interest inthe employees.131 NLRB No. 32.